El Juez Asociado Señor Wole,
emitió la opinión, del tribunal.
Se trata de la apelación de una resolución dictada des-pués de sentencia. Según se desprende de la opinión emitida por la corte inferior, la demandante Quintana &¡ Borges, una sociedad civil, trató de exigir el cumplimiento de un contrato *618sobre entrega de un truck y realmente embargó el mismo. La teoría del caso era que dicho truck pertenecía a Rafael Porras. En realidad, según demuestra la opinión, la pro-piedad pertenecía a Juana Martín, quien había estado vi-viendo con Porras; La acción contra Rafael Porras y Juana Martín fracasó en vista de que nunca había habido una venta del truck.
Después de dictada la sentencia, Rafael Porras compa-reció ante la corte y solicitó que el vehículo fuese devuelto a los demandados y que se les indemnizara por la retención del mismo. La corte inferior ordenó la devolución del truck, así como que la demandante pagara a los demandados la cuantía que éstos pudieran reclamar en el pleito contra la demandante en relación con. el aludido truck. La orden de la corte fué dictada ex parte. La demandante acudió a la corte y por varias razones trató de anular la resolución y la corte se negó a ello. Se apeló.
Uno de los motivos principales del recurso es que la sentencia misma resolvió que la propiedad pertenecía a Juana Martín y no a Rafael Porras y que por tanto la corte carecía de autoridad para ordenar la devolución. Entonces se hizo necesario a este tribunal examinar las alegaciones para determinar realmente cuál era la relación existente entre las partes. Al examinar los autos no hallamos copia de la demanda, de la contestación, ni del embargo. Por tanto, no tenemos ante nos unos autos adecuados sobre los cuales considerar ésta y otras cuestiones suscitadas por la apelante. La opinión y sentencia de la corte copiadas en los autos no son suficientes antecedentes.
Sin embargo, si los autos fuesen suficientes y pudiéramos descansar en la opinión de la corte solamente, no obstante, se demostró que la resolución meramente ordenaba la devo-lución del vehículo a los demandados. Non constat que el truck fuera o pudiera ser devuelto a Juana Martín.
Creemos que la insuficiencia de los autos es aplicable a los otros señalamientos de error presentados por la apelante. *619Sin unos antos qne lo demuestren, no podemos decir qne fuera necesaria una notificación, y, de todos modos, la corte cyó al apelante sobre la moción para dejar sin efecto la resolución. liemos tenido algunas dndas respecto a una cues-tión, a saber, que la corte dijo que los demandados podrían recobrar de la demandante cualquier suma que les fuera con-cedida en otro pleito. Esto tal vez estaba fuera de cualquier jurisdicción concebible de la corte. Empero, como a este respecto la resolución fue real y substancialmente nula y no podía obligar a la demandante en otro pleito, el error, de taberse cometido, no fué perjudicial.

Debe confirmarse la resolución apelada.